Citation Nr: 1416091	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on a schedular basis.

2.  Entitlement to an initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, granted service connection for status-post left varicocelectomy and assigned an initial noncompensable rating was effective January 29, 2002.  The case was subsequently transferred to the RO in Cleveland, Ohio.

In March 2006, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  A hearing transcript has been associated with the claims file.

In August 2010, the RO awarded a temporary total rating based upon surgical or other treatment necessitating convalescence for the Veteran's status-post left varicocelectomy for the period from January 17, 2006 to April 1, 2006 pursuant to 38 C.F.R. § 4.30.  A 10 percent rating was also assigned for the appellate period prior to January 17, 2006 and following April 1, 2006.  As this assigned rating is not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In June 2011 and August 2013, the Board remanded the issue on appeal to the AMC for additional development and adjudication.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a February 2014 Appellate Brief as well as VA treatment records dated from July 2011 through November 2013.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to an initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.
      

FINDINGS OF FACT

1.  The Veteran does not have evidence of recurrent symptomatic infection requiring drainage, frequent hospitalizations greater than two times per year, or requiring continuous intensive management.  

2.  The Veteran's voiding dysfunction has been attributed solely to his nonservice-connected benign prostate hypertrophy (BPH) and a preponderance of the medical evidence suggests that there is no connection between the Veteran's service-connected status-post left varicocelectomy and his BPH.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy have not been met on a scheduler basis. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code (DC) 7799-7525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected status-post left varicocelectomy is more disabling than evaluated both prior to January 17, 2006 and beginning April 1, 2006.  

Service treatment records show that the Veteran was noted to have a mass on the left testicle in May 1986 which had, reportedly, been present for the previous five years but had not increased in size.  A July 1988 service treatment record shows that the mass had increased in size over the past two years.  Post-service VA treatment records show that the Veteran underwent left varicocele surgery in August 1997.  The Veteran filed a claim for service connection for vericosiel epindectomy, in January 2002 and by rating decision dated in January 2003 the RO granted service connection for status-post left varicocelectomy, assigning a noncompensable disability rating effective January 29, 2002.  Thereafter, the Veteran perfected an appeal with regard to this decision.  

Subsequently, in May 2006, the Veteran submitted a claim for a temporary total rating based upon surgical or other treatment necessitating convalescence for a January 2006 surgery of the left varicocele pursuant to 38 C.F.R. § 4.30.  As above, in August 2010, the RO awarded a temporary total rating based upon surgical or other treatment necessitating convalescence for the Veteran's status-post left varicocelectomy for the period from January 17, 2006 to April 1, 2006.  A 10 percent rating was also assigned for the appellate period prior to January 17, 2006 and following April 1, 2006.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's status-post left varicocelectomy has been evaluated under 38 C.F.R. § 4.115b, DC 7599-7525.  Under DC 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  Urinary tract infections which result in renal dysfunction-which is not present here-are rated as renal dysfunction. Tubercular infections-which are not present here-are rated in accordance with §§ 4.88b or 4.89, as appropriate.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Relevant Medical Evidence

Evidence relevant to the severity of the Veteran's status-post left varicocelectomy includes VA examination reports dated in September 2002, December 2005, March 2008, May 2010, and January 2013.  In addition a VA medical opinion regarding the claim was obtained in November 2013.  Also of record are operative reports dated in May 2003, January 2006, December 2006, March 2008, May 2008, May 2009, and June 2011.    

During the September 2002 VA examination the Veteran reported that he was status post left varicocelectomy in 1997.  He had no previous urological history or findings relevant to his genitourinary system except for some terminal dribbling when he voided.  He had no problems voiding.  He denied dysuria and hematuria and had no recent sexually transmitted diseases.  He did have a history of anal condylomas (for which he is separately service connected for).  He stated that his left varicocele was repaired in 1997 but was first detected in 1985.  It had become progressively painful which resulted in his left varicocelectomy in 1997.  He said that after his varicocelectomy, neither the size nor the pain of the varicocele had been reduced and that the pain was still there.  He was advised that the only way of removing the pain permanently was to do an orchiectomy.  The Veteran reported that he worked as a waiter and stated that when he was up on his feet and lifting heavy objects, his varicocele became enlarged and painful.  

On physical examination, the abodomen was soft and nontender.  There was a well-healed left subinguinal incision scar from his previous left varicocelectomy.  His flank revealed no costovertebral angle tenderness.  His phallus was circumcised and normal in appearance without any superficial lesions.  The urethral meatus was patent.  His testicles were descended.  Detected were bilateral grade 1 varicoceles.  The Veteran needed to Valsalva down in an upright standing position for it to be detected.  Without Valsalva, the varicoceles were not apparent.  There were no spermatoceles detected.  There was old, and what seemed to be, surgical scarring from his previous left varicocelectomy on his left side.  His testes were descended bilaterally without any evidence of hydrocele or masses.  There was no inguinal hernia palpated.  Digital rectal examination revealed a benign 2+ prostate, nontender, no nodules.  There were no rectal masses.  The anal sphincter tone was intact.  There was no perianal condyloma present.  The diagnosis was bilateral grade 1 minor varicoceles.  The examiner wrote that, given the minor grade of these varicoceles, it was improbable that they would be causing his symptomatic pain that he had been experiencing as a waiter during periods of standing up and carrying heavy objects.  This was supported by the fact that after the left varicocelectomy, his pain did not resolve.  Thus, the Veteran appeared to have chronic pelvic pain syndrome with left orchalgia.  

A May 2003 private operative report shows that the Veteran underwent exploration of the left inguinal area and high ligation of left vacicocele.  

During the December 2005 VA genitourinary examination the Veteran reported a prior history of left varicocelectomy and denied any other urology problems.  He did not have lethargy, weakness, or anorexia.  He voided with normal stream and was not incontinent.  He did not have urinary frequency.  He denied a history of surgeries on his urinary tract, renal, or bladder stones and denied any hospitalizations for urinary tract problems in the past year.  He had no history of treatment for any malignancies of the urinary tract.  He voided without difficulty and never required any catheterization, dilations, or drainage procedures.  The Veteran denied difficulty with erections and stated that he had not tried to have a child.  He denied any other history of medical problems.  There was no history of diabetes, multiple sclerosis, or neurological problems.  

Physical examination revealed a well-healed left inguinal incision.  The Veteran stated that both his 1997 and 2003 surgeries were done through the same incision.  The right testicle and hemiscrotum were completely normal.  Each testicle was of normal size and consistency without tenderness.  The left spermatic cord was thickened and slightly lumpy.  It was no consistent with the classic description of varicocele, which was described as a "bag of worms."  There were no enlarged veins in the Veteran's scrotal skin.  The penis was normal and circumcised.  Bulbocavernous reflex was normal.  Prostate was 2+ and benign without nodules.  Renal panel, CBC, and UA were within normal limits.

The examiner wrote that the Veteran had a diagnosis of a left varicocele, previously operated on times two.  However, the Veteran's spermatic cord was still thickened.  This did not affect the Veteran's activities of daily living and, as the Veteran had not tried to have a child and had not undergone semen analysis, it would be impossible to state whether the Veteran had any decreased motility of his sperm, which could be because of increased temperatures in his scrotum because of a varicocele.  The right side, however, was noted to be completely normal.  

A January 2006 private operative report shows that the Veteran underwent left scrotal exploration with excision of partially thrombosed and inflamed scrotal vein as well as left microsurgical varicocelectomy.  Significantly, a March 2006 statement from Dr. C.V.H. (the surgeon who performed the January 2006 procedure, wrote that the Veteran was not to go bowling for six weeks following the surgery.  

A December 2006 private operative report shows that the Veteran underwent transcatheter occlusion of the left gonadal vein for treatment of painful left varicocele.   

A March 2008 private operative report shows that the Veteran again underwent transcatheter occlusion of the left gonadal vein for treatment of painful left varicocele.

During the March 2008 VA genitourinary examination, the examiner was asked to determine whether the Veteran continued to have recurrent left varicocele and scrotal pain, and whether he had chronic pelvic pain postoperatively.  The examiner was also asked whether the epididymitis from 2006 resolved and whether the Veteran had any voiding dysfunction or reproductive sequelae due to varicocele.

During the examination, the Veteran reported that he was "pretty sore today" on the left side.  He had pain in his left inguinal area and his left testis.  He also had some pain in the right inguinal area.  In general, the Veteran felt well.  He did have urinary frequency both day and night and did have some post-void leaking.  There was no actual incontinence.  As to surgery on his urinary tract, the Veteran had had five procedures on his left spermatic vein, three had been open procedures and two had been embolization procedures.  He had no urinary calculi.  He was hospitalized for urinary tract disease in the past year, that was in March 2008 for embolization of the left spermatic vein.  He had had no neoplasms.  There were no other treatments, catheterization, or dilation and the Veteran was no medications.  There was no effect on the Veteran's usual occupation and he had never been on dialysis.  He did not have erectile dysfunction.  There was no local or systemic disease affecting sexual function and no endocrine affecting sexual function.  He had not required the use of a pump or implant.  

Physical examination revealed tenderness in the right inguinal area due to the venipuncture required for his left embolization in March 2008.  His penis was normal.  The left testis and epididymis was tender to very gentle palpation because of his recurrent procedure.  Peripheral pulses were normal.  There was no fistulae and testicular size and consistency were both normal.  Residuals of genitourinary disease included recurrent left varicocele, status post spermatous vein ligation times three and status post embolization times two.  The impression was chronic scrotal and left inguinal pain secondary to recurrent varicocele and its treatment.  Chronic pelvic pain was not an issue.  The Veteran did not have voiding dysfunction or reproductive sequelae.  The Veteran had three open surgical procedures and two embolizations of the left spermatic vein, the last embolization being performed in March 2008.  It was not that epididymitis was no longer present.  

A May 2008 private operative report shows that the Veteran underwent left laparoscopic varicocelectomy (recurrent).

A May 2009 private operative report shows that the Veteran underwent left epididymectomy.

During a May 2010 VA genitourinary examination the Veteran reiterated his history concerning left varicocele.  He reported that he had no birth children but was told that he was fertile by sperm count.  The Veteran reported urinary symptoms, specifically urgency and dribbling.  There was no hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, hematuria, urine retention, or urethral discharge.  His urinary frequency was every one to two hours during the day and two times per night.  There was no renal colic but the Veteran did report urgency at night.  There was no urinary leakage, history of urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, cardiovascular symptoms, or erectile dysfunction.  Ejaculation was normal.  There was no other significant genitourinary history.  

Physical examination revealed no abdominal or flank tenderness.  Bladder, anus/rectal walls, and urethra as well as perineal sensation were normal.  There was no peripheral edema.  Bulbocavernous reflex, right dorsalis pedis pulse, right posterior tibial pulse, left dorsalis pedis pulse, and left posterior tibial pulse were normal.  The penis, testicles, and prostate were all normal as well.  It was noted that the left epididymitis was missing secondary to surgery.  Seminal vesicles and cremasteric reflex were normal.  Other significant findings included circumcised male with left testicle higher than right.  The Veteran underwent ultrasound of the testes which revealed mild right scrotal varicosities.  

It was noted that the Veteran previously worked as a cook in a restaurant but had been unemployed for the past five to ten years.  It was noted that he was on disability for a mental health condition.  The diagnosis was residuals of left varicocelectomy.  It was noted that this condition affected the Veteran's usual daily activities.  Specifically, the condition had a moderate effect on exercise, sports, and recreation; a mild effect on traveling; and no effect on chores, shopping, feeding, bathing, dressing, toileting, or grooming.  

A June 2010 private operative report shows that the Veteran underwent right epididymectomy and left microscopic spermatic cord denervation.

A June 2011 private operative report shows that the Veteran underwent left orchiectomy with placement of testicular prosthesis.

During a January 2013 VA genitourinary examination it was noted that the Veteran had a diagnosis of erectile dysfunction since 2011, prostate hypertrophy (BPH) (unknown when this began), condylomata since 1989, and recurrent varicoceles since 1985.  The examiner noted the Veteran's prior surgical history regarding varicocele, noting that the Veteran underwent surgery again in October 2012, at which time the prosthesis was replaced.  It was noted that the Veteran had undergone left orchiectomy (removal of the left testicle) due to chronic pain due to varicocele.  The Veteran reportedly had voiding dysfunction.  The voiding dysfunction cased urine leakage but did not require the wearing of absorbent materials and did not require the use of an appliance.  The voiding dysfunction cased urinary frequency, specifically daytime voiding interval of less than one hour and nighttime awakening to void three or four times.  The voiding dysfunction caused signs or symptoms of obstructed voiding, specifically hesitancy.  There was no history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did have erectile dysfunction and it was noted that the erectile dysfunction was at least as likely as not attributable to his varicocele.  The Veteran was not able to achieve an erection with medication.  There was no retrograde ejaculation.  The Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  

Physical examination of the penis was normal.  Physical examination of the testes was abnormal, specifically an absent left testicle with prosthesis.  It was also noted that the epididymis was abnormal as it was removed.  It was noted that the prostate was not examined as it was not relevant to the Veteran's condition.  There was no benign or malignant neoplasm or metastases related to any of the Veteran's diagnoses.  It was noted that the Veteran did have scars related to his genitourinary conditions but that the scars were not painful and/or unstable, or larger than 39 square centimeters.  A testicular biopsy had not been performed.  It was noted that the Veteran's reproductive system did not impact his ability to work.  It was further noted that the Veteran had been in receipt of Social Security disability benefits for bipolar disease and anxiety since 2004.     

In August 2013 the Board remanded the claim for additional development.  Specifically, the Board noted that the Veteran's status-post left varicocelectomy was rated by analogy under the DC for an unlisted genitourinary condition and for chronic epididymo-orchitis, which is to be rated as a urinary tract infection.  During the March 2011 Travel Board hearing and in a July 2013 Informal Hearing Presentation, the Veteran and his representative argued that he did not suffer from urinary tract infections and that his disability is more appropriately rated as a voiding dysfunction, which would entitle him to at least a 40 percent rating.  The Board noted that the January 2013 VA genitourinary examination noted that the Veteran underwent a left orchiectomy due to chronic pain from the varicocele as well as his voiding dysfunction but attributed such voiding symptoms to his BPH.  However, it was not clear whether the Veteran's BPH was related to, or a manifestation of, his service-connected status-post left varicocelectomy.  As such, such clarification was requested on remand.
	
Pursuant to the August 2013 Board remand, a VA opinion was obtained in November 2013.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's BPH was proximately due to or the result of the Veteran's service-connected status-post left varicocelectomy.  Specifically, the examiner reviewed the claims file, noting the diagnosis of left varicocele in 1986, the multiple post-service varicocelectomies, and the June 2011 surgery resulting in removal of the left testicle with prosthetic replacement.  The examiner also noted the Veteran's history of urinary frequency and marked hesitancy with voiding as well as BPH.  

The examiner noted that varicoceles were characterized by the dilation of veins around the spermatic cord, a bundle of fibers that include the vas deferens and surrounding tissue that runs from the inguinal canal to the testicle.  BPH refers to the enlargement of the prostate.  This condition can block the flow of urine out of the bladder resulting in urethral obstruction and incomplete bladder emptying, such as the Veteran was experiencing.

The examiner wrote that the Veteran's BPH and varicoceles occurred at two different and distinct locations.  Neither one interfered with or was caused by the other.  Therefore, it was less likely as not that there was any connection between the Veteran's service-connected status post left varicocelectomy and his BPH.  It was also less likely as not that the Veteran's voiding dysfunction was a manifestation of, or attributable to, the Veteran's service-connected status-post left varicocelectomy.   

Also of record are records from the Social Security Administration showing that the Veteran has been in receipt of disability benefits for his nonservice-connected psychiatric disorders since May 2002.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating greater than 10 percent for status-post left varicocelectomy.  The Veteran's status-post left varicocelectomy is not manifested by recurrent symptomatic infection requiring drainage or frequent hospitalizations greater than two times per year or continuous intensive management such that a 30 percent rating is warranted under DC 7525.  Instead, the medical evidence, including VA and private treatment records, is negative for symptomatic infections due to status-post left varicocelectomy.  

The Board finds no other DC that could provide a higher rating for the Veteran's status-post left varicocelectomy.  DC 7523 pertains to atrophy, of which there is none.  DC 7524 pertains to removal of the testes, and, while the Veteran had his left testicle removed in June 2011, removal of only one testicle does not warrant a compensable rating absent a problem with the remaining testicle.  The Board does note, however, that the Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical loss of a creative organ from June 1, 2011, the month of the surgery which resulted in removal of the left testicle.  

DCs 7525, 7527, 7529, and 7530 rate as analogous to urinary tract infection, voiding dysfunction, or renal dysfunction.

For urinary tract infection, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage or frequent hospitalization greater than two times per year or requiring continuous intensive management.  As found above, the Veteran's symptoms do not match these criteria. 

For voiding dysfunction, a 20 percent rating is warranted for wearing absorbent materials which must be changed less than 2 times per day.  While the Veteran does having voiding dysfunction, as above, this has been attributed to his nonservice-connected BPH and the November 2013 VA examiner opined that there was no connection between the Veteran's service-connected status-post left varicocelectomy and his BPH.

For renal dysfunction, a 30 percent rating requires albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  The Veteran's symptoms do not match these criteria.  There is no other diagnostic code or set of rating criteria that could afford the Veteran a higher evaluation than the 10 percent he currently has.

The Board does note that the Veteran has had several surgeries on his left varicocele since filing his claim in 2002.  As above, in August 2010, the RO awarded a temporary total rating based upon surgical or other treatment necessitating convalescence for the Veteran's status-post left varicocelectomy for the period from January 17, 2006 to April 1, 2006 pursuant to 38 C.F.R. § 4.30.  

The Board notes that a temporary total disability rating for convalescence purposes (temporary total convalescent rating) will be assigned for 1, 2, or 3 months, without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in the following: 

(1) surgery necessitating at least one month of convalescence; 

(2) surgery with severe postoperative residuals such as incomplete healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or 

(3) immobilization by a cast, without surgery, of one major joint or more. 

Furthermore, extensions of temporary convalescent ratings, for 1, 2, or 3 months for item number (1) above, and up to 6 month for items (2) and (3) above, are available. 38 C.F.R. § 4.30.

The Board notes that there is no indication that any of the Veteran's surgeries, including the January 2006 surgery, meet the requirements for a temporary total rating under 38 C.F.R. § 4.30.  During the March 2006 RO hearing, the Veteran testified that he missed a total of ten days of work following both the May 2003 and January 2006 surgeries.  Furthermore, many of the Veteran's surgeries were transcatheter or laparoscopic surgeries and, thus, were most likely outpatient surgeries not requiring a hospital stay.  Moreover, any of the surgeries that were not transcatheter or laparoscopic, most likely, required only a one night hospital stay.  As such, the Board finds that the evidence does not raise a claim for a temporary total rating under 38 C.F.R. § 4.30 for any of the Veteran's other left varicocele surgeries.  

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Fenderson and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period. As noted above, the Board does not find evidence that the Veteran's status-post left varicocelectomy should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

As for extraschedular consideration, as above, the Veteran has had, on average, one surgery per year during the appellate period for his left varicocele.  Such evidence raises the issue of entitlement to an extra-schedular rating for his service-connected left varicocele.  Barringer v. Peake, 22 Vet. App. 242 (2008).  However, additional development must be undertaken, to include contacting the Veteran for additional information.  Thereafter, as outlined in the Remand below, the RO should consider whether referral for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


	

			Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
	
Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case a February 2002 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  After the RO's award of service connection for the status-post left varicocelectomy, and the Veteran's disagreement with the initial rating assigned, an August 2003 statement of the case set forth the criteria for a higher rating for this disability.  Subsequent notice letters regarding the criteria for a higher rating as well as how the RO assigns disability ratings and effective dates were sent in September 2005, March 2006, and June 2008 and the case was reajudicated in a December 2013 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to her rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations/opinions in September 2002, December 2005, March 2008, May 2010, January 2013, and November 2013, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disabilities.  

This case was previously remanded by the Board in June 2011 and August 2013.  Significantly, in the June 2011 remand, it was noted that there were outstanding private treatment records.  Such records were thereafter requested and obtained.  In the August 2013 remand, it was noted that a medical opinion was necessary to determine whether the Veteran's nonservice-connected BPH was related to or a manifestation of the Veteran's service-connected status-post left varicocelectomy.   Such an opinion was obtained in November 2013.       

As for the Veteran's March 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his status-post left varicocelectomy disability and whether there were any outstanding medical records available.  See T. at pgs. 3-35.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for an increased rating of his status-post left varicocelectomy.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board does note that the January 2013 VA examination report noted an additional left varicocele surgery in October 2012, for which, the medical records surrounding this surgery are not available.  However, the Board finds that the examiner considered the October 2012 surgery in describing the severity of the Veteran's service-connected status-post left varicocelectomy.  As such, there is no harm in adjudicating the appeal without first obtaining the record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable record noted above, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



ORDER

An initial disability rating greater than 10 percent, prior to January 17, 2006 and from April 1, 2006, for a status-post left varicocelectomy is denied.


REMAND

As noted above, the evidence in connection with the Veteran's service-connected left varicocele raises the possibility that 38 C.F.R. § 3.321 is applicable.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his left varicocele has caused marked interference with employment, to include documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his left varicocele disorder.

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected status-post left varicocelectomy and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

Notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his left varicocele disorder.  Any hardship related to his service connected status-post left varicocelectomy, either prior to or following the left varicocelectomy is requested.  

2.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the left varicocele disorder under the provisions of 38 C.F.R. § 3.321(b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  After the development requested above has been completed, readjudicate the appellant's claim.  If the benefits sought continue to be denied, issue a supplemental statement of the case (SSOC).  Thereafter, if appropriate, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


